DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant uses the phrase “that is made redundant”. It is unclear to the examiner what the applicant means by this, as it is not further expanded upon in the specification. For example, is it meant to convey that the controller is meant to be redundant, or is something else meant by the phrase.  The examiner recommends amending the claim or clarifying the scope on the record.
Claims 2 and 11 use similar language to the phrase above and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield (US 9465388 B1), hereby referred to as Fairfield ‘388, in view of Masaki (WO 2009090729 A1), hereby referred to as Masaki.
Regarding claim 1, Fairfield ‘388 teaches a vehicle control system for an automatic driving vehicle, the system comprising a vehicle control system for an automatic driving vehicle that is capable of traveling by automatic traveling, the vehicle control system comprising:
A first automatic driving controller configured to perform first automatic driving control (Col. 11, Lines 1-7, first autonomous mode for autonomous navigation and driving) that is made redundant by a control system for the automatic driving based on map information held in an own vehicle and location information of the own vehicle (Col. 4, Lines 22-29, navigation system incorporating GPS and known maps) and by a control system for the automatic driving based on external environment recognition information obtained by autonomously recognizing an external environment of the own vehicle (Col 11, Lines 14-16, collecting environment data to operate autonomously) and;
A second automatic driving controller configured to perform second automatic driving control (Col. 15, Lines 60-64, second autonomous driving mode of operation, comprising one or more different autonomous operations to be executed) that is made redundant by a control system for the automatic driving based on the location information (Col. 4, Lines 22-29, navigation system incorporating GPS and known maps) and by a control system for the automatic driving based on the external environment recognition information obtained by autonomously recognizing an external environment of the own vehicle (Col. 16, Lines 37-43, navigation after identification of aspect of the environment).
Fairfield ‘388 fails to teach, however, a vehicle control system for an automatic driving vehicle, 
Wherein the location information of the own vehicle and the map information is corrected using the traveling environment information of the snow -removed area, and,
the system comprising a management and control system configured to deliver traveling environment information of a snow-covered section of road to the automatic driving vehicle, the management and control system comprising:

A snow-removed are traveling environment information calculator configured to calculate the traveling environment information of the snow-removed are in the snow-covered section based on the snow removal information based on the snow removal information collected by the snow removal information collector.
Masaki, however, teaches a vehicle control system for an automatic driving vehicle, 
Wherein the location information of the own vehicle and the map information is corrected using the traveling environment information of the snow -removed area (0014, route information acquired based on snow removal status) and,
The system comprising a management and control system configured to deliver traveling environment information of a snow-covered section of road to the automatic driving vehicle, the management and control system comprising:
A snow removal information collector configured to collect snow removal information on a snow-removed area of the snow-covered section from at least one of a snow removal vehicle that performs snow removal work in the snow-covered section or the automatic driving vehicle that travels in the snow-removed area of the snow-covered section (0014, snow removal work status is received from snowplow or other vehicle in vicinity), and
A snow-removed area traveling environment information calculator configured to calculate the traveling environment information of the snow-removed are in the snow-covered section based on the snow removal information based on the snow removal information collected by the snow removal information collector (0022, route calculation based on snow removal information).
Fairfield ‘388 and Masaki are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the collection and calculation of snow removal information of Masaki in order to provide a means for an autonomous vehicle to navigate in the snow. The motivation to combine is to allow for an autonomous vehicle to determine a travel route and successfully navigate through adverse driving conditions.


Regarding claim 2, the combination of Fairfield ‘388 and Masaki teaches the traffic control system for the automatic driving vehicle according to claim 1, and Fairfield ‘388 further teaches wherein the second automatic driving controller performs the second automatic driving controller performs the second automatic driving control when the redundancy of the first automatic driving control by the first automatic driving controller cannot be ensured (Col. 1, Lines 29-40, switching to a second mode of operation based on low confidence).
Fairfield ‘388 and Masaki are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the redundancy of the second driving controller of Fairfield ‘388 in order to provide a further means of navigation for the autonomous vehicle. The motivation to combine is to ensure the safety of the autonomous vehicle in adverse driving conditions.

Regarding claim 3, the combination of Fairfield ‘388 and Masaki teaches the traffic control system for the automatic driving vehicle according to claim 1, and Masaki further teaches wherein the snow removal information includes information of a travelable area in which a vehicle is able to travel in the snow removed area (0014, information on the road from which snow has been removed).
Fairfield ‘388 and Masaki are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included information regarding where the vehicle can travel within the snow removed area of Masaki in order to provide more information to the autonomous vehicle. The motivation to combine is to allow the autonomous vehicle to more accurately determine a travel route in adverse driving conditions.
Claim 4 is similar in scope to claim 3, and is similarly rejected.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield ‘388 in view of Masaki as applied to claims 1-4, 11 above, and further in view of Yamamoto (US 20180074492 A1), hereby referred to as Yamamoto. 

Yamamoto, however, does teach wherein the second automatic driving controller compares a width of the travelable area in the snow-removed area with a threshold (0067, determination of path width, comparing path width to a width threshold), and sets a target route for the second automatic driving control in accordance with a magnitude relation between the width of the travelable area and the threshold (0082, trajectory generation unit generates trajectory along travel route).
Fairfield ‘388, Masaki, and Yamamoto are analogous art because they are all in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed invention to have combined the combination of Fairfield ‘388 and Masaki with the determination of lane width of Yamamoto in order to provide a means of determining of a section of road is passable. The motivation to combine is to allow the autonomous vehicle to determine if the vehicle is able to navigate a section of road.
Claim 6 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 7, the combination of Fairfield ‘388 and Masaki teaches the traffic control system for the automatic driving vehicle according to claim 3, but fails to teach wherein when a width of the travelable area is less than the threshold and a preceding vehicle is recognized in the travelable area, the second automatic driving controller switches the second automatic driving control to preceding-vehicle following to control to follow a traveling trajectory of the preceding vehicle.
Yamamoto, however, does teach wherein when a width of the travelable area is less than the threshold and a preceding vehicle is recognized in the travelable area (0067, determination of path width comparing width to a width threshold), the second automatic driving controller switches the second automatic driving control to preceding-vehicle following to control to follow a traveling trajectory of the preceding vehicle (0016, automatic driving following the preceding vehicle).

Claim 8 is similar in scope to claim 7, and is similarly rejected.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield ‘388 in view of Masaki as applied to claims 1-4, 11 above, and further in view of Fairfield (US 9201421 B1) hereby referred to as Fairfield ‘421.
Regarding claim 9, the combination of Fairfield ‘388 and Masaki teaches the traffic control system for the automatic driving vehicle according to claim 3, but fails to teach wherein when a width of the travelable area is less than the threshold and an oncoming vehicle is recognized in the travelable area, the second automatic driving controller suspends the second automatic driving control and requests an occupant of the vehicle to take over driving. 
Fairfield ‘421, however, teaches wherein when a width of the travelable area is less than the threshold and an oncoming vehicle is recognized in the travelable area (Col. 4, Lines 34-37, detection of narrow two lane road with obstacle, oncoming and out-going traffic sharing a lane), the second automatic driving controller suspends the second automatic driving control and requests an occupant of the vehicle to take over driving (Col. 14, Lines 21-28, switching to human-controlled operation based on object detection).
Fairfield ‘388, Masaki, and Fairfield ‘421 are analogous art because they are all in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the disclosed to have combined the combination of Fairfield ‘388 and Masaki with the manual takeover request of Fairfield ‘421 in order to provide the operator of the car the ability to navigate uncertain road conditions. The motivation to combine is to allow the operator of the vehicle to manually navigate the vehicle in the event that uncertain road conditions are present.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:00 PM Eastern .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664